internal_revenue_service number release date index number ----------------------------------------------------- ----------------------------------------------- ------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number ---------------------- refer reply to cc psi b3 plr-122021-14 date date legend x trust a state date date date date date date dollar_figuren years --------------------------------------------------------- ------------------------ ----------------------------------------------------------------- ------------------------ ---------------------- ---------------- -------------------- ------------------ ------------------------ ---------------------- ---------------------- ---------------------- ------------------ -------------------------- plr-122021-14 dear ---------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code code facts the information submitted states that x was incorporated in state on date and elected to be treated as an s_corporation effective date on date a a shareholder in x died pursuant to the terms of a’s will a’s estate transferred shares of x to trust on date trust qualified under sec_1361 as an eligible shareholder for a two- year period beginning on the day shares of x were transferred to it x represents that trust qualified as an electing_small_business_trust esbt within the meaning of sec_1361 however the trustee of trust failed to make an election under sec_1361 to treat trust as an esbt as a result x’s s_corporation_election terminated on date after the end of the two-year period described in sec_1361 x represents that the failure_to_file the esbt election for trust and the resulting termination of x’s s_corporation_election was not motivated by tax_avoidance or retroactive tax planning x and its shareholders have agreed to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the commissioner with respect to the period specified by sec_1362 law sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides in part that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust with respect to stock transferred to it pursuant to the terms of a will is a permitted shareholder of an s_corporation for the 2-year period beginning on the day on which such stock is transferred to it sec_1361 provides that for purposes of sec_1361 an esbt is a permitted shareholder of an s_corporation plr-122021-14 sec_1361 provides that except as provided in sec_1361 the term electing_small_business_trust means any trust if -- i the trust does not have as a beneficiary any person other than an individual an estate an organization described in sec_170 or or an organization described in sec_170 that holds a contingent_interest in the trust and is not a potential_current_beneficiary ii no interest in the trust was acquired by purchase and iii an election under sec_1361 applies to the trust sec_1361 provides that an election under sec_1361 shall be made by the trustee any such election shall apply to the taxable_year of the trust for which made and all subsequent taxable years of such trust unless revoked with the consent of the secretary sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides in part that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation will be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 of the income_tax regulations provides that the commissioner may require any adjustments that are appropriate in general the adjustments required should be consistent with the treatment of the corporation as an s_corporation during the period specified by the commissioner conclusion based solely on the facts submitted and representations made we conclude that x's s_corporation_election was terminated on date when the trustee of the trust failed to file an esbt election under sec_1361 for the trust we also conclude that the plr-122021-14 termination of x’s s_corporation_election was inadvertent within the meaning of sec_1362 accordingly under sec_1362 x will be treated as continuing to be an s_corporation on and after date provided that x's s_corporation_election was valid and not otherwise terminated under sec_1362 this ruling is contingent on the trustee of trust filing an esbt election effective date with the appropriate service_center within days of the date of this letter a copy of this letter should be attached to the esbt election in addition this ruling is contingent on trust filing any amended returns and making adjustments that are necessary to properly reflect the treatment of trust as an esbt for years taxable years furthermore as an adjustment under sec_1362 a payment of dollar_figuren and a copy of this letter_ruling must be sent to the following address internal_revenue_service cincinnati service_center west rivercenter blvd covington ky stop terri lackey manual deposit the payment and a copy of this letter must be sent no later than date if all of the above conditions are not met then this ruling is null and void furthermore if these conditions are not met x must send a notification that its s_corporation_election has terminated to the service_center with which x’s s_corporation_election was filed except as specifically ruled above we express no opinion concerning the federal tax consequences of the facts of this case under any other provisions of the code specifically we express no opinion as to whether x is otherwise eligible to be treated as an s_corporation or trust is eligible to be treated as an esbt the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-122021-14 in accordance with a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely mary beth carchia senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
